Citation Nr: 1221432	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  06-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include secondary to headaches of an unknown etiology.

2.  Entitlement to increased ratings for headaches of an unknown etiology, rated as zero percent disabling prior to June 21, 2004, and 10 percent disabling since June 21, 2004.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.   

Pursuant to Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), VA must consider whether an increased rating is warranted in the one-year period prior to the date of the claim.  In a November 2008 rating decision, the RO assigned a 10 percent disability rating for the headache disorder effective June 21, 2004.  The claim for an increased rating remains in controversy because the schedular rating for this disability under the respective diagnostic code is less than the maximum available benefits awardable, for among other reasons, given that the effective date for the 10 percent rating is in June 2004, and not prior thereto.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, the issue is as stated on the title page with regard to the increased-rating issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that January 2005 and January 2008 VA examiners diagnosed migraines.  In contrast, a VA family nurse practitioner in October 2010 diagnosed headaches possibly secondary to chronic opiate dependency.  Given these contrasting diagnoses and the passage of time since the last VA examination in January 2008, another VA examination is necessary to evaluate the nature of the headaches and the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).

The Veteran has been treated at the Long Beach VA Medical Center.  The RO last obtained records from this facility in September 2011.  It is asserted in a November 2010 supplement statement of the case that the appellant's last positive test for cocaine was in November 2004.  It does not appear, however, that this lab result is of record.  Indeed, it is not clear that all substance-abuse treatment records have been associated with the Veteran's claims file.  Hence, the RO should obtain all treatment records from the Long Beach VA Medical Center from September 2011 to the present, as well as all lab results and substance-abuse treatment records from the Long Beach and West Los Angeles VA Medical Centers since June 2003.

In February 2009, the Veteran authorized the release of treatment records from Kaiser Permanente in Harbor City, California, from 2006 to the present using a VA Form 21-4124.  In August 2009, Kaiser Permanente indicated that they would not release the appellant's records unless he signed their particular authorization of release.  In a September 2009 correspondence, the RO requested that the claimant complete the Kaiser Permanente's particular authorization of release.  The Veteran did not respond.  The RO should afford the Veteran one last opportunity to properly authorize the release of records from Kaiser Permanente.

In the January 2005 rating decision the RO denied entitlement to service connection for a psychiatric disorder (claimed as depression, anxiety, and bipolar disorder) on a direct basis, and secondary to the headache disorder.  In his February 2005 notice of disagreement, the Veteran stated "I also feel that my mental problems are related to military service."  As such, a statement of the case must be issued concerning this issue.  Manlincon v. West, 12 Vet. App. 242 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he complete a new authorization of release for the medical records from Kaiser Permanente in Harbor City, California, since 2006, and attempt to obtain those records.  If Kaiser Permanente still requires completion of their particular authorization form the RO should provide the Veteran with that form and request that he submit a signed copy to the RO.  The RO should inform the Veteran that alternatively he may himself may secure and submit the medical records from Kaiser Permanente in Harbor City, California since 2006.  The RO should associate any obtained records with the Veteran's claim folder.

2.  The RO should obtain all treatment records from the Long Beach VA Medical Center since September 2011 as well as all lab results and substance-abuse treatment records from the Long Beach and West Los Angeles VA Medical Centers since June 2003.  Any such records should be associated with the Veteran's VA claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for a neurological examination, to be conducted by a physician, to determine the nature and etiology of the headache disorder.  All indicated tests must be accomplished.  The claims folder a copy of this REMAND, and access to Virtual VA must be made available to the examiner.  The examiner must document their review of Virtual VA.  In accordance with the latest AMIE worksheets for rating migraines, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to the headache disorder.  If migraines are diagnosed, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the migraines are related to the service-connected headaches of an unknown etiology.  If a review of the laboratory results shows positive testing for illegal drugs, to include cocaine, the examiner must opine whether it is more likely as not, i.e., is there greater than a  50/50 chance, that the current headache disorder is due to use of illegal drugs, to include cocaine abuse.  

The examiner must address the frequency of any headaches reported, whether that frequency is consistent with the totality of the clinical record, and the degree, if any, of any economic impairment due to headaches.  A complete rationale for any opinion offered must be provided.

If the examiner is unable to provide any opinion requested that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining doctor must specifically explain why the cause of any current headache disorder is unknowable.

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  
 
5.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that all examiners have documented their consideration of pertinent records on Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once

6.  The RO must issue a statement of the case addressing the issue of entitlement to service connection for an acquired psychiatric disorder, to include secondary to headaches of an unknown etiology.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal within 60 days of the issuance of the statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).

7.  Thereafter, the RO must readjudicate the increased-rating claim, to include whether a compensable rating is warranted prior to June 21, 2004.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


